DETAILED ACTION
This communication is responsive to applicant’s response filed March 9, 2022. Applicant’s amendments and remarks have been carefully considered. 
Claims 22-25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winskas (US 3,966,250) in view of Monico (US 5,028,088), Long (US 4,964,347) and Tremblay (US 7,077,065).
Winskas discloses a vehicle, in shortened version as shown in Fig. 2 and in an extended version as shown in Fig. 5, comprising roof section 14 attached to an upper first sidewall structure, and a second lower sidewall structure connected to the upper first sidewall structure, wherein the roof section of Winskas is configured such that it is movable independently with respect to the first sidewall structure when decoupled, and the roof section is operable to be coupled to the first sidewall structure in the first roof position corresponding to the shortened version (Fig. 2) and in the second roof position corresponding to the extended version (Fig. 5).
Monico discloses a vehicle including roof 20, upper first sidewall structure 22 and lower second sidewall structure 36, arranged such that the first and second sidewall structures are telescopically adjustable to allow adjustment of the height of the vehicle. 
In view of Monico, it would have been obvious to one of ordinary skill in the art to alternatively configure the first and second wall structures of Winskas into a telescoping relationship, in a manner similar to that taught by Monico, to facilitate adjustment of the vehicle height without necessitating a removal of any of the first and second wall structures.

Regarding instant the instant claimed vehicle being a railcar, consider the bi-modal wheel assembly of Tremblay. In view of Tremblay, it would have been obvious to one of ordinary skill in the art to alternatively equip the vehicle of Winskas with bi-modal wheel assemblies, similar to that taught by Tremblay, to provide more flexible operations on railways and roadways. 
The structure of Winskas, as modified above, is considered to include a combination of features as recited in instant claims 22 and 27, wherein in such combination, the roof section has a configuration that is operable to decouple/couple and movable independently of the first side screen, and wherein when in the roof is in the second position, the second side screen is considered to overlap the first side screen with a smaller overlapping portion than as when the roof is in the first position.    
	Regarding instant claim 23, consider the vertically extendable door shown in Figs. 2 and 5 of Winskas.

	Regarding instant claims 25 and 29, the vehicle of Winskas is considered to obviously include a deck.
Claims 25-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 22 and 27 above, and further in view of Burrows (US 6,895,867).
Regarding the instant claimed deck, which is fastened to a wall of the vehicle, consider the supports for supporting a second removable deck taught by Barrows. It would have been obvious to one of ordinary skill in the art to provide a support system with a removable deck fastened to a sidewall of the vehicle of Winskas, in a manner similar to that taught by Burrows, for increasing load carrying capacity when needed.
Applicant’s arguments are deemed moot in view of the new grounds of rejection set forth above.
On March 17, 2022, the examiner proposed to applicant’s representative to amend instant independent claims 22 and 27 to include first and second operating modes. However, such proposal is no longer considered as being patentably significant because the above proposed combination of the references in the above rejection appears to also capable of such proposed first and second operation modes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617